    LOGO [g45859img2.jpg]

 

Conformed Version

 

Exhibit 10.16

 

DATED 14 SEPTEMBER 2004

 

WYNN RESORTS (MACAU) S.A.

as Company

 

SOCIÉTÉ GÉNÉRALE ASIA LIMITED

as Hotel Facility Agent

 

and

 

THE HOTEL FACILITY LENDERS

referred to herein

 

--------------------------------------------------------------------------------

 

HOTEL FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause


--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

1.    Definitions And Interpretation    1 2.    Common Terms Agreement    6 3.
   The Hotel Facility    6 4.    Purpose    7 5.    Conditions Precedent    7 6.
   Availability Of The Hotel Facility    7 7.    Repayment    8 8.    Prepayment
And Cancellation    8 9.    Interest    8 10.    Interest Periods    9 11.   
Notification    9 12.    Fees    10 13.    Changes To The Parties    10 14.   
Payments    11 15.    Decision Making Amongst Hotel Facility Lenders    12 16.
   Counterparts    12 17.    Governing Law    12 18.    Jurisdiction    13
Schedule 1        THE HOTEL FACILITY LENDERS    14 Schedule 2        REPAYMENT
SCHEDULE    15

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 14th day of September 2004

 

BETWEEN:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(2) SOCIÉTÉ GÉNÉRALE ASIA LIMITED (the “Hotel Facility Agent”); and

 

(3) THE HOTEL FACILITY LENDERS (as defined below).

 

WHEREAS:

 

The Hotel Facility Lenders have agreed to make certain loan facilities available
to the Company in connection with the Hotel Project upon the terms and subject
to the conditions set out in this Agreement and the Common Terms Agreement.

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

In this Agreement, unless otherwise defined herein, all terms defined or
referred to in the Common Terms Agreement shall have the same meaning herein and
in addition:

 

“Available Commitment” means, in relation to a Hotel Facility Lender at any time
and save as otherwise provided herein, the aggregate US dollar equivalent amount
of Available Tranche A Commitment, Available Tranche B Commitment, Available
Tranche C Commitment and Available Tranche D Commitment of such Hotel Facility
Lender.

 

“Available Facility” means, at any time, the aggregate US dollar equivalent
amount of the Available Tranche A Facility, the Available Tranche B Facility,
the Available Tranche C Facility and the Available Tranche D Facility.

 

“Available Tranche A Commitment” means, in relation to a Hotel Facility Lender
at any time, the amount set out opposite its name under the column entitled
“Tranche A Commitment” in Schedule 1 (The Hotel Facility Lenders) less:

 

  (a) any amounts of the Available Tranche A Commitment of such Hotel Facility
Lender cancelled pursuant to Clause 8 (Repayments, Prepayments and Cancellation)
of the Common Terms Agreement or otherwise reduced pursuant to the terms hereof
and/or the Common Terms Agreement;

 

  (b) the aggregate amount of Tranche A Advances which have been made by such
Hotel Facility Lender at such time; and

 

  (c) in relation to any Advance Request, the amount of any Tranche A Advance
due to be made on or before the proposed Advance Date.

 

- 1 -



--------------------------------------------------------------------------------

“Available Tranche B Commitment” means, in relation to a Hotel Facility Lender
at any time, the amount set out opposite its name under the column entitled
“Tranche B Commitment” in Schedule 1 (The Hotel Facility Lenders) less:

 

  (a) any amounts of the Available Tranche B Commitment of such Hotel Facility
Lender cancelled pursuant to Clause 8 (Repayments, Prepayments and Cancellation)
of the Common Terms Agreement or otherwise reduced pursuant to the terms hereof
and/or the Common Terms Agreement;

 

  (b) the aggregate amount of Tranche B Advances which have been made by such
Hotel Facility Lender at such time; and

 

  (c) in relation to any Advance Request, the amount of any Tranche B Advance
due to be made on or before the proposed Advance Date.

 

“Available Tranche C Commitment” means, in relation to a Hotel Facility Lender
at any time, the amount set out opposite its name under the column entitled
“Tranche C Commitment” in Schedule 1 (The Hotel Facility Lenders) less:

 

  (a) any amounts of the Available Tranche C Commitment of such Hotel Facility
Lender cancelled pursuant to Clause 8 (Repayments, Prepayments and Cancellation)
of the Common Terms Agreement or otherwise reduced pursuant to the terms hereof
and/or the Common Terms Agreement;

 

  (b) the aggregate amount of Tranche C Advances which have been made by such
Hotel Facility Lender at such time; and

 

  (c) in relation to any Advance Request, the amount of any Tranche C Advance
due to be made on or before the proposed Advance Date.

 

“Available Tranche D Commitment” means, in relation to a Hotel Facility Lender
at any time, the amount set out opposite its name under the column entitled
“Tranche D Commitment” in Schedule 1 (The Hotel Facility Lenders) less:

 

  (a) any amounts of the Available Tranche D Commitment of such Hotel Facility
Lender cancelled pursuant to Clause 8 (Repayments, Prepayments and Cancellation)
of the Common Terms Agreement or otherwise reduced pursuant to the terms hereof
and/or the Common Terms Agreement;

 

  (b) the aggregate amount of Tranche D Advances which have been made by such
Hotel Facility Lender at such time; and

 

  (c) in relation to any Advance Request, the amount of any Tranche D Advance
due to be made on or before the proposed Advance Date.

 

“Available Tranche A Facility” means, at any time, the aggregate amount of the
Available Tranche A Commitments of all the Hotel Facility Lenders at such time.

 

“Available Tranche B Facility” means, at any time, the aggregate amount of the
Available Tranche B Commitments of all the Hotel Facility Lenders at such time.

 

- 2 -



--------------------------------------------------------------------------------

“Available Tranche C Facility” means, at any time, the aggregate amount of the
Available Tranche C Commitments of all the Hotel Facility Lenders at such time.

 

“Available Tranche D Facility” means, at any time, the aggregate amount of the
Available Tranche D Commitments of all the Hotel Facility Lenders at such time.

 

“Common Terms Agreement” means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the financial institutions
defined therein as Hotel Facility Lenders, Project Facility Lenders and
Revolving Credit Facility Lenders, the Hotel Facility Agent, the Project
Facility Agent, the Intercreditor Agent and the Security Agent.

 

“HIBOR” means, in relation to any Tranche B Advance or Tranche D Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for HK dollars or for the Interest Period
for that Hotel Facility Advance) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Hotel Facility Agent at its
request quoted by the Reference Banks to leading banks in the Hong Kong
interbank market,

 

at or about 11.00 a.m. (Hong Kong time) on the Quotation Day for the offering of
deposits in HK dollars for a period comparable to the Interest Period for that
Hotel Facility Advance.

 

“Hotel Base Debt Facility” means the Tranche A Facility and the Tranche B
Facility.

 

“Hotel Contingent Debt Facility” means the Tranche C Facility and the Tranche D
Facility.

 

“Hotel Facility” means the Hotel Base Debt Facility and the Hotel Contingent
Debt Facility.

 

“Hotel Facility Advance” means, as the context may require, a Tranche A Advance,
a Tranche B Advance, a Tranche C Advance or a Tranche D Advance and “Hotel
Facility Advances” shall mean each Tranche A Advance, Tranche B Advance, Tranche
C Advance and Tranche D Advance or any of them.

 

“Hotel Facility Lender” means any commercial bank or financial institution
which:

 

  (a) is named in Schedule 1 (The Hotel Facility Lenders); or

 

  (b) has become a party hereto in accordance with Clause 13 (Changes to the
Parties),

 

and which has not ceased to be a party hereto in accordance with the terms
hereof.

 

“Hotel Finance Documents” means:

 

  (a) this Agreement;

 

  (b) the Common Terms Agreement;

 

- 3 -



--------------------------------------------------------------------------------

  (c) any other Senior Finance Document to which a Hotel Facility Lender is a
party in its capacity as a Hotel Facility Lender; and

 

  (d) any other document designated as such by the Hotel Facility Agent and the
Company.

 

“Hotel Finance Parties” means the Hotel Facility Agent and the Hotel Facility
Lenders.

 

“Hotel Loan” means the aggregate principal amount for the time being outstanding
hereunder.

 

“LIBOR” means, in relation to any Tranche A Advance or Tranche C Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for US dollars or for the Interest Period
for that Hotel Facility Advance) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Hotel Facility Agent at its
request quoted by the Reference Banks to leading banks in the London interbank
market,

 

at or about 11:00 a.m. (London time) on the Quotation Day for the offering of
deposits in US dollars and for a period comparable to the Interest Period for
that Hotel Facility Advance.

 

“Majority Hotel Facility Lenders” means:

 

  (a) before any Hotel Facility Advances have been made, a Hotel Facility Lender
or Hotel Facility Lenders whose Available Commitments amount in aggregate to
more than 50% of the Available Facility (or, if all Available Commitments have
been reduced to zero, amounted in aggregate to more than 50% of the Available
Facility immediately prior to the reduction); and

 

  (b) thereafter, a Hotel Facility Lender or Hotel Facility Lenders whose US
dollar equivalent participations in the Hotel Facility Advances then outstanding
(or, where all such Hotel Facility Advances have been repaid, immediately prior
to such repayment) amount in aggregate to more than 50% of the US dollar
equivalent of all Hotel Facility Advances then outstanding.

 

“Margin” means 3.50% per annum.

 

“Party” means a party to this Agreement.

 

“Reference Banks” means, in relation to:

 

  (a) LIBOR, the principal London offices of Deutsche Bank AG, Société Générale
and Citibank, N.A.; and

 

  (b) HIBOR, the principal Hong Kong offices of Deutsche Bank AG, Société
Générale and Citibank, N.A.,

 

- 4 -



--------------------------------------------------------------------------------

or such other bank or banks designated from time to time by the Hotel Facility
Agent provided that the consent of the Company shall be required if such
designation is made prior to an occurrence of an Event of Default which is
continuing.

 

“Screen Rate” means, in relation to:

 

  (a) LIBOR, the British Bankers’ Association Interest Settlement Rate for US
dollars for the relevant period, displayed on the appropriate page (being
currently “LIBOR01”) of the Reuters Monitor Money Rates Service screen; and

 

  (b) HIBOR, the rate designated as “FIXING@11:00” (or any other designation
which may from time to time replace that designation or, if no such designation
appears, the arithmetic average (rounded upwards, to four decimal places) of the
displayed rates for the relevant period) appearing under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen HIBOR1=R Page.

 

If the agreed page is replaced or service ceases to be available, the Hotel
Facility Agent may specify another page or service displaying the appropriate
rate after consultation with the Company and the Hotel Facility Lenders.

 

“Tranche A Advance” means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Hotel Facility Lenders under the Tranche A Facility.

 

“Tranche A Facility” means the US dollar term loan facility granted to the
Company under Clause 3.1.1 (Grant of Hotel Base Debt Facilities).

 

“Tranche B Advance” means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Hotel Facility Lenders under the Tranche B Facility.

 

“Tranche B Facility” means the HK dollar term loan facility granted to the
Company under Clause 3.1.2 (Grant of Hotel Base Debt Facilities).

 

“Tranche C Advance” means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Hotel Facility Lenders under the Tranche C Facility.

 

“Tranche C Facility” means the US dollar term loan facility granted to the
Company under Clause 3.2.1 (Grant of Hotel Contingent Debt Facilities).

 

“Tranche D Advance” means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Hotel Facility Lenders under the Tranche D Facility.

 

“Tranche D Facility” means the HK dollar term loan facility granted to the
Company under Clause 3.2.2 (Grant of Hotel Contingent Debt Facilities).

 

- 5 -



--------------------------------------------------------------------------------

1.2 Interpretation

 

In this Agreement:

 

  1.2.1 the principles of construction contained in Clause 1.2 (Principles of
Construction) of the Common Terms Agreement and the rules of interpretation
contained in Clause 1.3 (Rules of Interpretation) of the Common Terms Agreement
shall apply to the construction and interpretation of this Agreement;

 

  1.2.2 any reference to the “Hotel Facility Agent” or “Hotel Facility Lender”
shall be construed so as to include its or their (and any subsequent) successors
and any permitted transferees in accordance with their respective interests; and

 

  1.2.3 references in this Agreement to any Clause or Schedule shall be to a
clause or schedule contained in this Agreement.

 

1.3 Third Party Rights

 

  1.3.1 The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-Recourse Liability) but only for the benefit of the Operatives and subject
always to the terms of Clause 17 (Governing Law) and Clause 18 (Jurisdiction).

 

  1.3.2 Except as provided in sub-clause 1.3.1 above, a Person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

  1.3.3 Save as provided by the Common Terms Agreement, the consent of any
Person who is not a party to this Agreement is not required to rescind or vary
this Agreement.

 

1.4 Non-recourse Liability

 

Notwithstanding any provision in the Senior Finance Documents to the contrary,
no Operative shall be personally liable for payments due hereunder or under any
of the Senior Finance Documents or for the performance of any obligation
hereunder or thereunder, save, in relation to any Operative, pursuant to any
Senior Finance Document to which such Operative is party. The sole recourse of
the Hotel Finance Parties for satisfaction of any of the obligations of any of
the Obligors hereunder and under the other Senior Finance Documents shall be
against the Obligors, and not against any assets or property of any Operative
save to the extent such Operative is party to a Senior Finance Document and is
expressed to be liable for such obligation thereunder. In the case of Mr Wong
Chi Seng, his liability shall be limited to his shares in the Company.

 

2. COMMON TERMS AGREEMENT

 

This Agreement and the rights and obligations of the parties hereto shall be
subject to the terms and conditions of the Common Terms Agreement which shall be
deemed to be incorporated into this Agreement. In the case of any conflict
between the terms of this Agreement and the terms of the Common Terms Agreement,
the terms of this Agreement shall prevail.

 

3. THE HOTEL FACILITY

 

3.1 Grant of the Hotel Base Debt Facilities

 

  3.1.1 Tranche A Facility

 

The Hotel Facility Lenders grant to the Company, upon the terms and subject to
the conditions hereof, a US dollar term loan facility in an aggregate amount of
USD107,008,191.

 

- 6 -



--------------------------------------------------------------------------------

  3.1.2 Tranche B Facility

 

The Hotel Facility Lenders grant to the Company, upon the terms and subject to
the conditions hereof, a HK dollar term loan facility in an aggregate amount of
HKD487,086,911.

 

3.2 Grant of the Hotel Contingent Debt Facilities

 

  3.2.1 Tranche C Facility

 

The Hotel Facility Lenders grant to the Company, upon the terms and subject to
the conditions hereof, a US dollar term loan facility in an aggregate amount of
USD9,120,014.

 

  3.2.2 Tranche D Facility

 

The Hotel Facility Lenders grant to the Company, upon the terms and subject to
the conditions hereof, a HK dollar term loan facility in an aggregate amount of
HKD41,513,089.

 

4. PURPOSE

 

4.1 Purpose

 

The Company shall apply all amounts borrowed by it under the Hotel Facility to
finance Project Costs incurred or to be incurred in connection with the Hotel
Project.

 

5. CONDITIONS PRECEDENT

 

The provisions of Clause 2 (Conditions Precedent) of the Common Terms Agreement
are incorporated by reference herein as if the same were set out in full herein.

 

6. AVAILABILITY OF THE HOTEL FACILITY

 

6.1 Drawdown of Advances

 

The provisions of Clause 3 (Drawdown of Advances) and Clause 4.1 (Hotel Facility
Availability Period) of the Common Terms Agreement are incorporated by reference
herein as if the same were set out in full herein.

 

6.2 Each Hotel Facility Lender’s Participation

 

  6.2.1 Each Hotel Facility Lender will participate through its Facility Office
in each Tranche A Advance made pursuant to Clause 6.1 (Drawdown of Advances) in
the proportion borne by its Available Tranche A Commitment to the Available
Tranche A Facility immediately prior to the making of that Tranche A Advance.

 

  6.2.2 Each Hotel Facility Lender will participate through its Facility Office
in each Tranche B Advance made pursuant to Clause 6.1 (Drawdown of Advances) in
the proportion borne by its Available Tranche B Commitment to the Available
Tranche B Facility immediately prior to the making of that Tranche B Advance.

 

  6.2.3

Each Hotel Facility Lender will participate through its Facility Office in each
Tranche C Advance made pursuant to Clause 6.1 (Drawdown of Advances) in

 

- 7 -



--------------------------------------------------------------------------------

 

the proportion borne by its Available Tranche C Commitment to the Available
Tranche C Facility immediately prior to the making of that Tranche C Advance.

 

  6.2.4  Each Hotel Facility Lender will participate through its Facility Office
in each Tranche D Advance made pursuant to Clause 6.1 (Drawdown of Advances) in
the proportion borne by its Available Tranche D Commitment to the Available
Tranche D Facility immediately prior to the making of that Tranche D Advance.

 

6.3 Reduction of Available Commitment

 

If a Hotel Lender’s Available Tranche A Commitment or, as the case may be,
Available Tranche B Commitment, Available Tranche C Commitment or Available
Tranche D Commitment is reduced in accordance with the terms hereof or the
Common Terms Agreement after the Intercreditor Agent or the Hotel Facility Agent
has received an Advance Request for a Tranche A Advance or, as the case may be,
a Tranche B Advance, a Tranche C Advance or a Tranche D Advance and such
reduction was not taken into account in the Available Tranche A Facility or, as
the case may be, the Available Tranche B Facility, the Available Tranche C
Facility or the Available Tranche D Facility, then the amount of that Tranche A
Advance or, as the case may be, Tranche B Advance, Tranche C Advance or Tranche
D Advance shall be reduced accordingly.

 

7. REPAYMENT

 

7.1 Repayment

 

Subject to Clause 7.2 (Final Maturity), the Company shall repay the Hotel Loans
in quarterly instalments by repaying on each Repayment Date amounts equal to the
percentage set out next to the relevant Repayment Date in Schedule 2 (Repayment
Schedule) of the aggregate US dollar denominated Hotel Facility Advances and the
aggregate HK dollar denominated Hotel Facility Advances outstanding as at the
end of the last day of the Hotel Facility Availability Period.

 

7.2 Final maturity

 

The Company shall repay on the Final Repayment Date all amounts outstanding or
due and payable under the Hotel Facility on that day.

 

7.3 No re-borrowing

 

The Company may not re-borrow any part of the Hotel Facility which is repaid.

 

8. PREPAYMENT AND CANCELLATION

 

All prepayments of Hotel Facility Advances and cancellation of Available
Commitments shall be made in accordance with Clause 8 (Repayments, Prepayments
and Cancellation) of the Common Terms Agreement.

 

9. INTEREST

 

9.1 Calculation of Interest

 

The rate of interest on each Hotel Facility Advance for each Interest Period is
the percentage rate per annum which is the aggregate of:

 

  9.1.1 the Margin; and

 

- 8 -



--------------------------------------------------------------------------------

  9.1.2 LIBOR (in the case of a Tranche A Advance or a Tranche C Advance) or
HIBOR (in the case of a Tranche B Advance or a Tranche D Advance).

 

9.2 Payment of interest

 

Accrued interest on each Hotel Facility Advance is payable by the Company on the
last day of each Interest Period relating to that Hotel Facility Advance.

 

9.3 Default Interest

 

Default interest shall be calculated and paid in accordance with Clause 9.4
(Default Interest) of the Common Terms Agreement.

 

10. INTEREST PERIODS

 

The duration of each Interest Period shall be determined in accordance with
Clause 9.3 (Interest Periods) of the Common Terms Agreement.

 

11. NOTIFICATION

 

11.1 Advances

 

Promptly, and in any event, not less than 7 Business Days (in the case of the
Initial Advance) or 4 Business Days (in the case of each subsequent Hotel
Facility Advance), before the proposed Advance Date for each Hotel Facility
Advance, the Hotel Facility Agent shall notify each Hotel Facility Lender of the
proposed amount of the relevant Hotel Facility Advance and the aggregate
principal amount of the relevant Hotel Facility Advance allocated to such Hotel
Facility Lender pursuant to Clause 6.2 (Each Hotel Facility Lender’s
Participation) and each Hotel Facility Lender shall, on such Advance Date,
subject to the terms and conditions of this Agreement, make available to the
Hotel Facility Agent for the account of the Company its said portion of such
Hotel Facility Advance.

 

11.2 Interest rate determination

 

The Hotel Facility Agent shall promptly notify the Company and the Hotel
Facility Lenders of each determination of LIBOR and HIBOR under this Agreement.

 

11.3 Changes to interest rates

 

The Hotel Facility Agent shall promptly notify the Company and the Hotel
Facility Lenders of any change to any interest rate occasioned by the operation
of Clause 10 (Changes to the calculation of interest) of the Common Terms
Agreement.

 

11.4 Interest payment and repayment instalments

 

Without prejudice to the Company’s obligation to make any interest payment or to
pay any repayment instalment on the due date, the Hotel Facility Agent shall
provide to the Company and each Hotel Facility Lender (with a copy to the
Intercreditor Agent) a notice setting out the relevant scheduled payment of
interest and scheduled repayment of principal under this Agreement at least 15
Business Days before such amounts fall due for payment by the Company.

 

- 9 -



--------------------------------------------------------------------------------

12. FEES

 

12.1 Tranche A and Tranche C Commitment fees

 

The Company shall pay to the Hotel Facility Agent (for the account of each Hotel
Facility Lender) in arrears a commitment fee in US dollars computed at the rate
of 1.25% per annum on that Hotel Facility Lender’s Available Tranche A
Commitment and Available Tranche C Commitment for the Hotel Facility
Availability Period.

 

12.2 Tranche B and Tranche D Commitment fees

 

The Company shall pay to the Hotel Facility Agent (for the account of each Hotel
Facility Lender) in arrears a commitment fee in HK dollars computed at the rate
of 1.25% per annum on that Hotel Facility Lender’s Available Tranche B
Commitment and Available Tranche D Commitment for the Hotel Facility
Availability Period.

 

12.3 Payment

 

The accrued commitment fees are payable on the last day of each successive
period of three months which ends during the Hotel Facility Availability Period,
on the last day of the Hotel Facility Availability Period and, in relation to
any of the Tranche A Facility, the Tranche B Facility, the Tranche C Facility or
the Tranche D Facility which is fully drawn or cancelled (in full or part), on
the date it is fully drawn or the cancellation is effective (and, where the
cancellation is as to only part of the Tranche A Available Commitment, the
Tranche B Available Commitment, the Tranche C Available Commitment or the
Tranche D Available Commitment, payment shall be made as of that date in respect
of the commitment fee accrued in relation to that part).

 

13. CHANGES TO THE PARTIES

 

13.1 Transfers by the Hotel Facility Agent

 

The Hotel Facility Agent may resign in accordance with the Common Terms
Agreement and may assign and transfer all of its rights and obligations under
the Hotel Finance Documents to a replacement Hotel Facility Agent appointed in
accordance with the terms of the Common Terms Agreement.

 

13.2 Transfers by the Company

 

The Company may not assign, transfer, novate or dispose of any of its rights or
obligations under the Hotel Finance Documents.

 

13.3 Transfers by the Hotel Facility Lenders

 

A Hotel Facility Lender may assign, transfer or novate any of its rights and/or
obligations under the Hotel Finance Documents in accordance with Clause 21.4
(Assignment and Transfer by Lenders), Clause 21.5 (Assignments by Lenders) and
Clause 21.6 (Transfers by Lenders) of the Common Terms Agreement.

 

13.4 Assignment and Transfer Fees

 

On the date upon which an assignment takes effect pursuant to Clause 21.5
(Assignments by Lenders) of the Common Terms Agreement or a transfer takes
effect pursuant to Clause 21.6 (Transfers by Lenders) of the Common Terms
Agreements, the relevant assignee or Transferee shall pay to the Intercreditor
Agent for its own account a fee in accordance with Clause 21.7 of the Common
Terms Agreement.

 

- 10 -



--------------------------------------------------------------------------------

14. PAYMENTS

 

14.1 Payments

 

  14.1.1  All payments under this Agreement shall be made in accordance with
Clause 26 (Payment Mechanics) of the Common Terms Agreement.

 

  14.1.2  Subject to Clause 26 (Payment Mechanics) of the Common Terms
Agreement, on each date on which this Agreement requires an amount to be paid by
the Company or a Hotel Facility Lender, the Company or, as the case may be, such
Hotel Facility Lender shall make the same available to the Hotel Facility Agent
for value on such due date and at such time and in such funds and to such
account with such bank as the Hotel Facility Agent shall specify from time to
time.

 

14.2 Partial Payments

 

  14.2.1  If the Hotel Facility Agent receives a payment that is insufficient to
discharge all the amounts then due and payable by the Company to the Hotel
Facility Lenders under the Hotel Finance Documents, the Hotel Facility Agent
shall apply that payment towards the obligations of the Company under the Hotel
Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of all amounts paid by the Hotel
Facility Lenders under Clause 23.5 (Indemnity to Intercreditor Agent) of the
Common Terms Agreement but which have not been reimbursed by the Company;

 

  (b) secondly, in or towards payment pro rata of all amounts paid by the Hotel
Facility Lenders under Clause 15.3 (Indemnity to Hotel Facility Agent) but which
have not been reimbursed by the Company;

 

  (c) thirdly, in or towards payment pro rata of all costs and expenses incurred
by the Hotel Facility Lenders which the Company is obliged to reimburse;

 

  (d) fourthly, in or towards payment pro rata of all accrued but unpaid fees
and commissions due to the Hotel Facility Lenders under the Hotel Finance
Documents;

 

  (e) fifthly, in or towards payment pro rata of all accrued but unpaid interest
(including default interest) due to the Hotel Facility Lenders under the Hotel
Finance Documents;

 

  (f) sixthly, in or towards payment pro rata of any principal due to the Hotel
Facility Lenders under the Hotel Finance Documents but unpaid; and

 

  (g) seventhly, in or towards payment pro rata of any other sum due to the
Hotel Facility Lenders under the Hotel Finance Documents but unpaid.

 

  14.2.2  The Hotel Facility Agent shall, if so directed by the Majority Hotel
Facility Lenders, vary the order set out in sub-clause 14.2.1 above.

 

  14.2.3  Sub-clause 14.2.1 above will override any appropriation made by the
Company.

 

- 11 -



--------------------------------------------------------------------------------

15. DECISION MAKING AMONGST HOTEL FACILITY LENDERS

 

15.1 Decisions

 

Save as otherwise set out herein and subject to the Common Terms Agreement, the
required Senior Secured Creditors for the purpose of any decision within the
scope of Clause 34.2 (Amendment and waiver of Facility Agreements) of the Common
Terms Agreement) relating to this Agreement shall be the Hotel Facility Agent
acting on the instructions of the Majority Hotel Facility Lenders.

 

15.2 Failure to Give Instructions

 

If the Hotel Facility Agent gives notice to the Hotel Facility Lenders
requesting their specific instructions on any matter referred to in Clause 15.1
(Decisions) and it specifies in such notice that the Hotel Facility Lenders are
to give such instructions by a certain date and time specified in such notice,
any Hotel Facility Lender which fails to respond by the date and time so
specified shall have its portion of the Hotel Facility Advances and its
Available Commitment disregarded for all purposes of determining whether
instructions have been given to the Hotel Facility Agent by the Majority Hotel
Facility Lenders (and, for the purposes of determining the Available Facility or
the amount of all Hotel Facility Advances outstanding, the Available Commitments
and portion of Hotel Facility Advances of such Hotel Facility Lender shall be
deducted).

 

15.3 Indemnity to Hotel Facility Agent

 

  15.3.1  Each Hotel Facility Lender shall, rateably in accordance with its
share of the US dollar equivalent of all outstanding Hotel Facility Advances
(or, if no Hotel Facility Advance has been made, in accordance with its share of
the US dollar equivalent of the total undrawn Available Commitment of all the
Hotel Facility Lenders) for the time being (or, if all such Advances have been
repaid or all Available Commitments reduced to zero, immediately prior to the
repayment thereof or, as the case may be, such reduction), indemnify the Hotel
Facility Agent, within fifteen days of demand, against any cost, loss or
liability incurred by the Hotel Facility Agent (other than by reason of the
negligence or wilful misconduct of the Hotel Facility Agent) in acting as Hotel
Facility Agent under any of the Finance Documents (unless the Hotel Facility
Agent has been reimbursed by the Company pursuant to a Senior Finance Document).

 

  15.3.2  Provided that the Company is required to reimburse or indemnify the
Hotel Facility Agent for such cost, loss or liability in accordance with the
terms of the Senior Finance Documents, the Company shall, within fifteen days of
demand in writing by any Hotel Facility Lender, indemnify such Hotel Facility
Lender in relation to any payment actually made by such Hotel Facility Lender
pursuant to Clause 15.3.1 above.

 

16. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

17. GOVERNING LAW

 

This Agreement shall be governed by English law.

 

- 12 -



--------------------------------------------------------------------------------

18. JURISDICTION

 

18.1 Jurisdiction of English courts

 

  18.1.1  The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity) (a “Dispute”).

 

  18.1.2  The Parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly they will not argue to
the contrary.

 

  18.1.3  This Clause 18.1 (Jurisdiction of English Courts) is for the benefit
of the Hotel Finance Parties only. As a result, no Hotel Finance Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law and the Senior Finance Documents, the
Hotel Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 

18.2 Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
the Company:

 

  18.2.1  irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with this Agreement; and

 

  18.2.2  agrees that failure by a process agent to notify the Company of the
process will not invalidate the proceedings concerned.

 

- 13 -



--------------------------------------------------------------------------------

 

SIGNATURES

 

The Company WYNN RESORTS (MACAU) S.A.

By:

   Matt Maddox

Address:

  

429 Avenida da Praia Grande, 18th Floor

Praia Grande Commercial Centre

Macau

Tel:

   (853) 371-476

Fax:

   (853) 329-966

Attention:

   Chief Financial Officer

Copy to:

    

Wynn Resorts, Limited

Address:

  

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

USA

Tel:

   (1) 702-770-2111

Fax:

   (1) 702-770-1520

Attention:

   General Counsel The Hotel Facility Agent SOCIÉTÉ GÉNÉRALE ASIA LIMITED

By:

   David Gore                    Sun Peng Lui

Address:

  

42nd Floor, Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5414/(852) 2166-5415

Fax:

   (852) 2868-1874/(852) 2868-4925

Attention:

  

Kenny Chan/Annie Yuen

Commercial Back Office - Loans

 

- 16 -



--------------------------------------------------------------------------------

Copy to:

    

Société Générale Asia Limited

Address:

  

42nd Floor, Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5671/(852) 2166-5430/(852) 2166-5665

Fax:

   (852) 2804-6215

Attention:

  

Sunny Lui/Raymond Fung/Sara Wong

Risk & Agency

The Hotel Facility Lenders DEUTSCHE BANK AG, HONG KONG BRANCH

By:

   Philip Crotty                    Peter Lo

Address:

  

55th Floor, Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Tel:

   (852) 2203-7436

Fax:

   (852) 2203-7212

Attention:

  

Jonathan Robinson

Debt Products Group

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

By:

   David Gore                    Sun Peng Lui

Address:

  

42nd Floor, Edinburgh Tower

15 Queen’s Road Central

Hong Kong

Tel:

   (852) 2166-5414/(852) 2166-5415

Fax:

   (852) 2868-1874/(852) 2868-4925

Attention:

  

Kenny Chan/Annie Yuen

Commercial Back Office - Loans

 

- 17 -



--------------------------------------------------------------------------------

BANK OF CHINA, MACAU BRANCH

By:

   Cheong Chi Sang

Address:

  

Avenida Doutor Mario Soares

Bank of China Building

Macau

Tel:

   (853) 792-1698/(853) 792-1646

Fax:

   (853) 792-1659

Attention:

   Wong Weng Tim/ Kuan Sio Keng CANADIAN EASTERN FINANCE LIMITED

By:

   P.K. Tang                    Teresa C.Y. Lee

Address:

  

Suite 2002

20th Floor, Cheung Kong Center

2 Queen’s Road Central

Hong Kong

Tel:

   (852) 2846-3736

Fax:

   (852) 2524-1162

Attention:

   Teresa Lee SHINSEI BANK, LIMITED

By:

   Paul R. Smith                    Jonathan Robinson

Address:

  

1-8, Uchisaiwaicho 2-Chome

Chiyoda-ku

Tokyo 100-8501

Japan

Tel:

   (81) 3-5510-6623/(81) 3-5293-6918

Fax:

   (81) 3-5511-5133

Attention:

   Kazuki Yoneda/Kanako Matsuoka

 

- 18 -



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA, MACAU BRANCH

By:

   Shen Xiao Qi            He Jin Qiu            Stephen Ieong

Address:

  

Alm. Dr. Carlos D” Assumpção, No. 411-417

18 andar E, F, G e H

Edf. Dynasty Plaza

Macau

Tel:

   (853) 791-3075/(853) 791-3072

Fax:

   (853) 786-328

Attention:

   Clarence Wong/Elaine Lam

 

- 19 -